Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-39 are pending in the present application.  Claims 13-39 stand withdrawn from consideration as being drawn to a nonelected invention.  Claims 1-12 stand rejected as indicated below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application Nos. GB1711250.9, GB1715756.1, GB1715758.7, GB1715938.5, GB1716492.2, GB1800092.7, GB1800291.5, GB1800581.9, GB1801536.2, GB1806421.2, GB1808331.1, GB1809497.9, GB1810236.8, GB1811188.0, and PCT/EP2018/051127, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.
Since the instant application claims the benefit under 35 USC § 120 of GB
application numbers:
GB1711250.9 (filed 13 July 2017);
GB1715756.1 (filed 28 September 2017);
GB1715758.7 (filed 28 September 2017);
GB1715938.5 (filed 1 October 2017);
GB1716492.2 (filed 9 October 2017);
GB1800092.7 (filed 4 January 2018);
GB1800291.5 (filed 8 January 2018);
GB1800581.9 (filed 15 January 2018);
GB1801536.2 (filed 30 January 2018);
GB1806421.2 (filed 19 April 2018);
GB1808331.1 (filed 21 May 2018);
GB1809497.9 (filed 8 June 2018);
GB1810236.8 (filed 21 June 2018);
GB1811188.0 (filed 8 July 2018); and
PCT/EP2018/051127 (filed 17 January 2017),
the disclosures of the above applications were reviewed because of the possibility of intervening art. It was found that none of the above applications supported the scope of the instant claimed invention. Therefore, the instant claimed invention can only rely on the filing date of PCT/EP2018/069175, which is July 13, 2018.

Response to Arguments
Applicant argues almitrine vs cancer was taught in priority documents GB1711250.9 (filed 13 July 2017) and GB1716492.2 (filed 9 October 2017).  Applicant’s argument was considered but not persuasive for the following reasons.
Priority is only given to a claim if the entire scope of the claim is taught by the cited priority document.  In the instant case, each priority document has to disclose both (i) the entire scope of the claimed compounds and (ii) each cancer recited by the claimed invention.
Although, GB1711250.9 (filed 13 July 2017) and GB1716492.2 (filed 9 October 2017) might disclose almitrine for use in treating some cancers, they do not set forth each and every cancer recited by the claimed invention and/or the genus of compounds instantly claimed.  For example, the above-mentioned priority documents do not disclose cystadenocarcinoma, clear cell carcinoma, multi drug resistant cancer, etc.
Therefore, the instant claimed invention can only rely on the filing date of PCT/EP2018/069175, which is July 13, 2018.


Election/Restrictions
Applicant argues the restriction should be withdrawn based on the argument previously presented in combination with points presented in the remarks filed 04/02/2022.  Applicant’s argument was considered but not persuasive for the following reasons.
The examiner did not see any additional points in regards to the election/restriction requirement.
As noted in the previous Office Action, the technical feature of the claimed invention lies in the use of the claimed compounds in treating cancers.  However, Groups I and II recite two structurally distinct compounds:

    PNG
    media_image1.png
    297
    236
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    162
    255
    media_image2.png
    Greyscale
respectively.  Thus, the compounds of Groups I and II do not share the same special technical feature, i.e., that feature that defines the contribution which each claimed invention makes over the prior art.
The requirement is still deemed proper and is maintained.
As indicated above in paragraph #3, claims 13-39 stand withdrawn from consideration as being drawn to a nonelected invention and claims 1-12 stand rejected as indicated below.


Specification
The objection to the specification is withdrawn.

Claim Objections
The objection to claims 7-10 under 37 CFR 1.75(c) is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 11 and 12 under 35 U.S.C. 112(a), first paragraph, scope of enablement is maintained and claims 7-10 are rejected under 35 U.S.C. 112(a), first paragraph, scope of enablement.
As noted in the previous Office Action, while being enabling for ameliorating or alleviating or reducing, etc. some cancers (see Figure 7 of the present specification), the specification does not reasonably provide enablement for curing or preventing cancers in general. 
The claims are drawn to a method of “treating, ameliorating, preventing or combating” cancer as recited by the claimed invention.
The specification defines “treating” as:
As used herein with reference to the utilities described, the terms “treating” or “treatment” encompass both responsive and prophylaxis measures designed to inhibit or delay the onset of the disease or disorder, or to alleviate, ameliorate, lessen, reduce, modulate or cure the disease or disorder and/or one or more of its symptoms.  See page 24, lines 30-33 of the present specification.


To prevent is defined as:
to keep from occurring; avert; hinder:
to hinder or stop from doing something:
to act ahead of; forestall.
to precede.
to anticipate.

In essence, applicant is claiming the administration of the claimed compounds to an individual would mean said individual would not have cancer, i.e., cancer would entirely cease to manifest.  However, the specification does not show prevention and/or curing of any the claimed cancers to provide a nexus between the claimed compounds and preventing or curing cancers.

Applicant is also claiming “treating, ameliorating, preventing or combating” cancers with different etiologies.  However, there is no evidence in the oncology art of the use of a single agent to treat the scope of cancers as encompassed by the claimed invention.

Response to Arguments
Applicant seems to arguing that the use of NCI-60 screening method is well-known in the art.  
However, the rejection is not based on the use of NCI-60 screening method but on the fact that (i) applicant is claiming the prevention or curing cancers utilizing the claimed compounds, but does not provide any correlation between administration of the compounds and prevention/curing of any cancers and (ii) no single compound has 
been known in the medical art to be useful in treating cancer of the claimed scope.
As noted in the previous Office Action, drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine.  However, said drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha and such immunotherapy has never been established as effective in non-clear cell RCC forms such as papillary renal cell carcinoma. Despite strenuous efforts over a period of decades, no chemotherapeutic agent has ever been found effective against this cancer. Cancers of the stomach can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas, and for a single agent to be effective against all or even most of these categories would be contrary to what is known in oncology.
For these reasons, the rejection of claims 1-6, 11 and 12 under 35 U.S.C. 112(a), first paragraph, scope of enablement is maintained and claims 7-10 are rejected under 35 U.S.C. 112(a), first paragraph, scope of enablement.

The rejection of claims 1-6, 11 and 12 under 35 U.S.C. 112, second paragraph, is withdrawn.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is drawn to the method of claim 2 wherein “RA1 and RA2 are each independently selected from the group

    PNG
    media_image3.png
    76
    170
    media_image3.png
    Greyscale
wherein RC and RD are each independently selected from hydrogen, deuterium, halogen and alkyl.  Parent claim 2 also is limited to the same definition of RA1 and RA2 and, thus, the scope of claim 7 is identical to that of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 102
The rejection of claims 3-6 and 12 under 35 U.S.C. 102(a)(1) over Labeyrie et al. (US 4,364,946) is withdrawn.

The rejection of claims 1-6, 11 and 12 under 35 U.S.C. 102(a)(2) over Chen et al. (US 2020/0138829) is maintained and claims 7-10 are rejected under 35 U.S.C. 102(a)(2) over Chen et al. (US 2020/0138829).
Chen et al. teaches the use of ferroptosis inducers such as almitrine:

    PNG
    media_image4.png
    245
    269
    media_image4.png
    Greyscale
for treatment of cancer, including lung and pancreatic cancers (see the entire article, especially paragraphs 0004, 0013, 0115, 0331, Figure 4; Table 2, compound 1 found on page 82; claims 1-12 and 26). The method of use taught by the reference is encompassed by the instant claims.

Response to Arguments
Applicant argues
whilst the reference discloses a method of use for almitrine, the present application discloses a different method of use for almitrine;
the Examiner of US20200138829A1, in an office action dated 22 January 2021, has rejected it for, amongst other reasons, an insufficient written description (a 35 U.S.C. § 112 rejection), the applicant therein has not responded, and the application has now been abandoned; and
the reference teaches away from the present application because it asserts that almitrine is a ferroptosis inducer, but provides no data to support this assertion; FIG.4, almitrine is shown to have less anti-cancer activity than some ferroptosis inhibiting compounds. 
Applicant’s argument was considered but not persuasive for the following reasons.
The examination of the present application is not dependent on what is done in any other application.  In other words, the examination of applications is done on a case-by-case basis.  Therefore, applicant’s reference to the examination of the cited reference and rejection made therein is noted but irrelevant to the examination of the present application.
Applicant argues the claimed method of using almitrine differs from the cited reference and that the reference teaches away from the present application.  
However, like the instant claims, the cited reference is directed to the treatment of cancers, including lung and pancreatic as instantly claims.  The fact that the reference shows almitrine is less potent than other compounds is not a teaching away from the use of the compound as taught.  The skilled artisan in the pharmaceutical/medical art would have the reasonable expectation that compounds would have different potencies.
In summary, Chen teaches the use of almitrine for treating cancer, including those instantly claimed.
For these reasons, the rejection of claims 1-6, 11 and 12 under 35 U.S.C. 102(a)(2) over Chen et al. (US 2020/0138829) is maintained and claims 7-10 are rejected under 35 U.S.C. 102(a)(2) over Chen et al. (US 2020/0138829).

Other Matters
It is requested that applicant provide the correct status identifiers for the instant claims.  Claims 3-10 and 12 should read “Currently amended” or “Previously presented” not “Withdrawn – Currently amended”.  Claims 13-39 should read “Withdrawn” as they are drawn to nonelected invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628